     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 1 of 10




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiff
 5
 6
 7
 8
 9                                  UNITED STATES DISTRICT COURT

10                                        DISTRICT OF NEVADA

11
     DIANA FESKO,                          )                CASE NO.
12                                         )
                                           )
13                                         )                COMPLAINT FOR DAMAGES AND OTHER
                   Plaintiff,              )                RELIEF BASED UPON:
14                                         )
             vs.                           )                1. SEX/GENDER DISCRIMINATION IN
15                                         )                   VIOLATION OF THE CIVIL RIGHTS
                                           )                   ACT OF 1964
16                                         )
     STATION CASINOS LLC, a Nevada Limited )                2. AGE DISCRIMINATION IN VIOLATION
17   Liability Company; FP HOLDINGS, LP, a )                   OF THE AGE DISCRIMINATION IN AGE
     Nevada Limited Partnership dba PALMS  )                   DISCRIMINATION IN EMPLOYMENT
18   CASINO RESORT; and RED ROCK           )                   ACT OF 1967
     RESORTS, INC. a Delaware Corporation, )
19                                         )
                                           )                JURY DEMAND
20                 Defendants.             )
                                           )
21                                         )
                                           )
22                                         )
23
            Plaintiff DIANA FESKO ("Plaintiff" or "Fesko") alleges as follows:
24
             1.      This action is brought pursuant to the provisions of the Title VII of the Civil Rights
25
     Act of 1964, 42 USC §2000e, et seq. (hereinafter “Title VII”) and the Age Discrimination in
26
     Employment Act of 1967, as amended, 29 USC §621, et seq. (hereinafter “ADEA”) to obtain
27
     relief for Plaintiff for discriminating against her in the terms conditions or privileges of
28



                                                        1
     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 2 of 10




 1   employment and terminating her on the basis of her sex/gender and/or her age.
 2          2.     At all relevant times, Defendants STATION CASINOS LLC, a Nevada Limited
 3   Liability Company; FP HOLDINGS, LP, a Nevada Limited Partnership dba PALMS CASINO
 4   RESORT; and RED ROCK RESORTS, INC. a Delaware Corporation (hereinafter "Defendants",
 5   “Stations”, “Palms” or “Red Rock”) employed more than twenty (20) employees, and they are
 6   therefore subject to the provisions of Title VII and the ADEA.
 7
            3.     Jurisdiction is predicated on the Title VII and the ADEA code sections referenced
 8
     above as well as 28 USC §1331, as this action involves a federal question.
 9
            4.     The events or omissions giving rise to Plaintiffs' claim occurred in this judicial
10
     district, thus venue is proper here pursuant to 28 USC §1391(b)(2), and the ends of justice so
11
     require.
12
                                                 PARTIES
13
            5.     At all relevant times herein Plaintiff Fesko, was a citizen of the United States and
14
     resident of the State of Nevada, County of Clark and City of Las Vegas.
15
            6.     Plaintiff is informed and believes and thereon alleges that at all relevant times
16
17   giving rise to the claims asserted, Plaintiff was employed in Las Vegas, Nevada by Defendants.

18          7.     At all material times mentioned herein, Defendants are employers within the

19   meaning of 42 USC §2000e(b) and 29 USC §§623 and 630(b).

20                                   EXHAUSTION OF REMEDIES
21          8.     Plaintiff timely filed a “Charge of Discrimination” with the Nevada Equal Rights
22   Commission (‘NERC”) and Equal Employment Opportunity Commission (“EEOC”) and was
23   issued a Notice of Right to Sue by the EEOC on September 15, 2020, a copy of which is attached
24   to Complaint as Exhibit “A”.
25                                      STATEMENT OF FACTS
26          9.     Fesko started her career at the Palms on November 1, 2001.          Plaintiff’s first
27
     position was a Floor Supervisor. She worked her way up to a Pit Manager in 2003 and then
28



                                                     2
     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 3 of 10




 1   became an Assistant Table Games Shift Manager in 2012.
 2          10.     In 2013 Fesko became a Table Games Shift Manager. Plaintiff worked very hard
 3   over the years to move up in management and ultimately obtain the position of Table Games Shift
 4   Manager. In October of 2016 the Palms was taken over by Station Casinos. They kept the Palms
 5   employees and let them keep their seniority including vacation time for the amount of years they
 6   had worked for the Palms.
 7
            11.     On February 9, 2020 Fesko was called into the office of Dustin Boshers, Director
 8
     of Casino Operations, to sign a 2-year no compete contract. They offered Plaintiff a $6,600 raise
 9
     to sign the contract, which brought her salary to $99,603. Although Fesko signed the contract she
10
     was never given a signed copy it.
11
            12.     On March 18, 2020 all casinos in Nevada were shut down due to Covid-19.
12
     Although Plaintiff went to work on a few occasions after that and all the managers in the table
13
     games department had weekly meetings via Webex, on May 1, 2020 Plaintiff was contacted by the
14
     Boshers and told that she was being terminated, effective on May 15, 2020, because her position
15
     as Table Games Shift Manager was being eliminated.
16
17          13.     At the time of Fesko’s termination there were three shift managers and three

18   assistant shift managers. The three shift managers consisted of Plaintiff, Rick Friend (male,

19   approximately 60) and Ernest Glave (male, approximately early 40s). The three assistant shift

20   managers were Michael Kunkel (male, approximately late 30s), Chun Chin (Victor) Lin (male,
21   approximately late 20s to early 30s) and Jeff Dwyer (male, approximately late 40s).
22          14.     Friend, Glave and Lin had transferred from other Station properties while Plaintiff,
23   Kunkel and Dwyer were employees of the original Palms owned by the Maloofs. Fesko believes
24   she had the most experience and seniority of all of the shift managers and assistant shift managers
25   at the Palms with the possible exception of Friend.
26          15.     After Plaintiff received her notice of termination she contacted her assistant shift
27
     manager Kunkel only to find out that he had not been terminated and that he was going to be
28



                                                      3
     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 4 of 10




 1   transferred to Red Rock Casino as an assistant shift manager there when it reopened.
 2           16.     Another week or so had gone by and Fesko started hearing from other employees
 3   that worked at the Palms. It turns out that Glave and Friend had also been transferred to the Red
 4   Rock Casino as shift managers. Further Plaintiff found out that Lin was transferred to Palace
 5   Station and was given a promotion to a shift manager.
 6           17.     Plaintiff also discovered that DeAndre Murphy (male, approximately late 40s) who
 7
     was hired as a Floor Supervisor with Fesko when the Palms opened and was a dual rate Floor
 8
     Supervisor/Assistant Shift Manager at the Palms when it closed was transferred to the Red Rock
 9
     Casino as an assistant shift manager when it reopened.
10
             18.     The only other shift manager or assistant shift manager that was terminated
11
     effective on May 15, 2020, besides Plaintiff, was Dwyer. Although Dwyer was a long time
12
     employee of the Palms he was known for making mistakes and not performing his job satisfactory.
13
             19.     Fesko on the other hand had an outstanding employment history with no
14
     disciplinary actions, was dedicated to her job and had a great attendance record and was willing to
15
     come in on her off days when needed. Further she had great rapport with her superiors and
16
17   subordinates.

18           20.     After being terminated from the Palms, Plaintiff tried to look for a job in Las Vegas

19   but because the Covid pandemic made finding a similar job to the one she had at the Palms almost

20   impossible, Fesko was forced to move back to Michigan to stay with family.
21                                        FIRST CAUSE OF ACTION
22                               (For Sex/Gender Discrimination in Violation
23                                of Title VII of the Civil Rights Act of 1964)
24           21.     Plaintiff Fesko incorporates the allegation set forth in paragraphs 1 through 20,
25   inclusive, as if fully set forth herein.
26           22.     This cause of action is brought pursuant to Title VII to obtain relief for Plaintiff for
27
     discriminating against her in the terms, conditions or privileges of her employment because of her
28



                                                        4
     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 5 of 10




 1   sex/gender (female) in violation of Title VII.
 2          23.     As set forth above, all of the shift managers and assistant shift managers that were
 3   males, with the exception of Dwyer who was not performing his job satisfactory, were transferred
 4   to other properties within Stations.
 5          24.     As further set forth above, Fesko had an outstanding employment history with no
 6   disciplinary actions and had the most experience and seniority of all of the shift managers and
 7
     assistant shift managers at the Palms with the possible exception of Friend, leading to the
 8
     reasonable inference that the reason she was not transferred to another Stations property was
 9
     because of her sex/gender (female).
10
            25.     As a direct, foreseeable, and legal result of this discrimination because of her
11
     sex/gender, Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and
12
     expenses, in an amount to be proven at trial which exceeds the minimum jurisdictional limits of
13
     this Court.
14
            26.     As a further direct, foreseeable, and legal result of this discrimination because of
15
     her sex/gender, Plaintiff has suffered indignity, mental anguish, humiliation, emotional distress,
16
17   nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss of

18   enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,

19   for which she seeks damages in an amount in excess of the minimum jurisdictional limits of the

20   Court, also to be proven at the time of trial.
21          27.     In acting as they did, Defendant knowingly, willfully, and intentionally acted in
22   conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to
23   oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
24   sum according to proof at trial.
25          28.     Plaintiff claims the damages alleged herein, together with prejudgment interest as
26   provided by law, in a sum according to proof at trial.
27
            29.     Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
28



                                                       5
     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 6 of 10




 1   her claims. Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according to
 2   proof at trial.
 3                                      SECOND CAUSE OF ACTION
 4                              (For Age Discrimination in Violation of the Age
 5                                Discrimination in Employment Act of 1967)
 6           30.       Plaintiff Fesko incorporates the allegation set forth in paragraphs 1 through 29,
 7
     inclusive, as if fully set forth herein.
 8
             31.       This cause of action is brought pursuant to ADEA to obtain relief for Plaintiff for
 9
     discriminating against her in the terms, conditions or privileges of her employment because of her age
10
     in violation of the ADEA.
11
             32.       Fesko was 53 years of age when she was terminated and on information and belief
12
     as set forth above was substantially older than shift manager Glave who was transferred to the Red
13
     Rock Casino as a shift manager, Kunkel who was transferred to the Red Rock Casino as an
14
     assistant shift manager and Lin who was transferred to the Palace Station and given a promotion to
15
     a shift manager.
16
17           33.       As further set forth above, Fesko had an outstanding employment history with no

18   disciplinary actions and had the most experience and seniority of all of the shift managers and

19   assistant shift managers at the Palms with the possible exception of Friend, leading to the

20   reasonable inference that the reason she was not transferred to another Stations property was
21   because of her age.
22           34.       As a direct, foreseeable, and legal result of Defendant's Age Discrimination,
23   Plaintiff has suffered, overall economic losses in earnings, bonuses, job benefits and expenses, in
24   an amount to be proven at trial which exceeds the minimum jurisdictional limits of this Court.
25           35.       The age discrimination by Defendant was willful and thus Plaintiff should be
26   awarded liquidated damages pursuant 29 USC §626(b).
27
             36.       As a further direct, foreseeable, and legal result of the Defendant’s age
28



                                                          6
     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 7 of 10




 1   discrimination, Plaintiff has suffered indignity, mental anguish, humiliation, emotional distress,
 2   nervousness, tension, anxiety, recurring nightmares, depression, inconvenience and loss of
 3   enjoyment of life and other pecuniary losses, the extent of which is not fully known at this time,
 4   for which she seeks damages in an amount in excess of the minimum jurisdictional limits of the
 5   Court, also to be proven at the time of trial.
 6           37.      In acting as they did, Defendant knowingly, willfully, and intentionally acted in
 7
     conscious disregard of Plaintiff's rights. Their conduct was despicable, has subjected Plaintiff to
 8
     oppression, and it warrants an award of punitive and exemplary damages in favor of Plaintiff, in a
 9
     sum according to proof at trial.
10
             38.      Plaintiff claims the damages alleged herein, together with prejudgment interest as
11
     provided by law, in a sum according to proof at trial.
12
             39.      Plaintiff has incurred, and continues to incur, attorney's fees in the prosecution of
13
     his claim and Plaintiff therefore seeks an award of reasonable attorney's fees, in a sum according
14
     to proof at trial.
15
16                                          PRAYER FOR RELIEF

17           WHEREFORE, Plaintiff Fesko demands judgment against Defendant as follows:

18           1.       For back pay and front pay for overall economic losses in earnings, bonuses, job

19   benefits and expenses, according to proof at time of trial;

20           2.       For an award of liquidated damages pursuant 29 USC §626(b) for Defendant's willful
21   violation of 29 USC §§623(a) and 623(d);
22           3.       For compensatory damages for mental and emotional distress, worry, indignity,
23   mental anxiety, mortification, depression, shame, grief, inconvenience and loss of enjoyment of life
24   and other pecuniary losses, all to Plaintiffs' damage in a sum to be shown at the time of trial;
25           4.       For punitive damages;
26           5.       For attorney's fees and costs in an amount determined by the court to be reasonable,
27
     pursuant to 29 USC §§216(b)and 626(b);
28



                                                         7
     Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 8 of 10




 1           6.      For pre-judgment interest on all damages; and
 2           7.      For any other and further relief that the court considers proper.
 3                                      DEMAND FOR JURY TRIAL
 4           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demands a trial
 5   by jury in this action.
 6
 7
             DATED: 12/11/2020                   LAW OFFICES OF MICHAEL P. BALABAN
 8
 9
                                                BY: /s/ Michael P. Balaban
10                                                 Michael P. Balaban
                                                    LAW OFFICES OF MICHAEL P. BALABAN
11                                                  10726 Del Rudini Street
                                                    Las Vegas, NV 89141
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                         8
Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 9 of 10
Case 2:20-cv-02243-GMN-VCF Document 1 Filed 12/11/20 Page 10 of 10
